Citation Nr: 1529952	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  11-05 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral sensorineural hearing loss prior to November 8, 2014.

2.  Entitlement to rating in excess of 10 percent for bilateral sensorineural hearing loss since November 8, 2014.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel



INTRODUCTION

The Veteran served on active duty from October 1960 to October 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In August 2013, the Veteran testified before the undersigned at a Travel Board hearing.  A transcript of this hearing has been associated with the claims file.  

This issue was previously before the Board in April 2014, at which time the Board remanded it so that the RO could afford the Veteran a contemporaneous VA audiological examination.  Such an examination was provided to the Veteran in November 2014.  Accordingly, the Board finds that there has been substantial compliance with the directives of the April 2014 Remand, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).


FINDINGS OF FACT

1.  Prior to November 8, 2014, the Veteran's bilateral hearing loss was manifested by audiometric test results corresponding to a numeric designation of Level II, bilaterally.

2.  Since November 8, 2014, the Veteran's bilateral hearing loss was manifested by audiometric test results corresponding to a numeric designation of Level IV, bilaterally.



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for service-connected bilateral sensorineural hearing loss have not been met prior to November 8, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2014).

2.  The criteria for a rating in excess of 10 percent for service-connected bilateral sensorineural hearing loss have not been met since November 8, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, VA correspondence issued in April 2009 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

VA's duty to assist has also been satisfied.  The Veteran's service treatment records and VA medical records have been associated with the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Veteran's August 2013 Travel Board hearing, the Veterans Law Judge (VLJ) noted the elements of the claim that were lacking to substantiate the claim for a higher rating for the Veteran's hearing loss.  The VLJ asked questions to ascertain the severity of the Veteran's hearing loss.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran. The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for an increased rating.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The RO provided the Veteran appropriate VA examinations in August 2009 and November 2014.  These examination reports are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims file and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  There is nothing to indicate that the Veteran's hearing loss is worse than when last examined in November 2014.  The Board further finds the November 2014 VA examination to be in substantial compliance of the April 2014 Remand directive.  The examiner in November 2014 also addressed the functional impact of the Veteran's hearing loss on his activities of daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007)

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, the Veteran seeks increased initial ratings for his service-connected bilateral sensorineural hearing loss.  The Veteran initially filed a claim for entitlement to service connection for hearing loss in March 2009.  Service connection for hearing loss was granted in a September 2009 rating decision, and a noncompensable evaluation was assigned effective March 2009 based on the results of an August 2009 VA audiological examination.  The Veteran disagreed with the assigned noncompensable evaluation and initiated this appeal.  In its April 2014 decision, the Board remanded the issue so that the Veteran could be afforded a contemporaneous VA audiological examination.  Pursuant to the Board's instructions, the Veteran was provided with a VA audiological examination in November 2014.  Based on the results of that examination, the RO granted a 10 percent evaluation for his service-connected hearing loss effective November 8, 2014, the date of the examination.  As such, the Board will first assess the propriety of the noncompensable evaluation assigned prior to November 8, 2014, and then assess the propriety of the 10 percent evaluation assigned since November 8, 2014.  

Disability evaluations are determined by the application of a schedule of ratings based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  

Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  38 C.F.R. § 4.85.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes 11 auditory acuity levels, designated from Level I for essentially normal acuity through Level XI for profound deafness.  Id.  Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned.  38 C.F.R. § 4.86(b).

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (defective hearing is rated on the basis of a mere mechanical application of the rating criteria).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  "Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

With respect to the period on appeal prior to November 8, 2014, the Veteran was provided with a VA audiological examination in August 2009.  The results of clinical testing conducted at that time are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
 40
40
50
70
LEFT
15
 20
15
50
60

The examiner noted that the Veteran's hearing loss had no significant effect on his occupation or usual daily activities.  Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 88 percent for the right ear and 84 percent for the left ear. The average of the puretones between 1000 and 4000 Hertz was 50 for the right ear and 36.25 for the left.  Under Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of II for each ear.  The point where II and II intersect on the Table VII reveals the disability level for the Veteran's hearing loss, which is 0 (zero) percent.  

In short, considering all audiometric data in the claims file during the relevant time frame, the Veteran's hearing loss was no worse than a numeric designation of II for each ear prior to November 8, 2014, which corresponds to a noncompensable disability rating under Table VII.
 
With respect to the period on appeal since November 8, 2014, the Veteran was provided with a VA audiological examination in November 2014, which formed the basis of his rating increase.  The results of clinical testing conducted at that time are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
 50
45
55
75
LEFT
20
30
30
55
60

The examiner noted subjective trouble hearing on the telephone.  The examiner did not note any additional effects on usual daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 82 percent for the right ear and 74 percent for the left ear.  The average of the puretones between 1000 and 4000 Hertz was 56.25 for the right ear and 43.75 for the left.  Under Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of IV for each ear.  The point where IV and IV intersect on the Table VII reveals the disability level for the Veteran's hearing loss, which is 10 percent.

In short, considering all audiometric data in the claims folder during the relevant time frame, the Veteran's hearing loss is no worse than a numeric designation of IV for each ear since November 8, 2014, which corresponds to 10 percent disability rating under Table VII.

As noted, rating hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies.  The evidence here does not show that his hearing loss reached levels of severity higher than those currently assigned at any point during the period under appeal.  The Board acknowledges that the Veteran is competent to report his personal observations regarding his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran is a layperson without audiological training and, therefore, is not competent to opine regarding his current level of hearing loss in terms that would establish his entitlement to a higher rating under the applicable regulations and rating criteria.  Since the audiometric evidence clearly shows that he has not experienced a level of bilateral hearing loss greater than noncompensable prior to November 8, 2014, or greater than 10 percent since November 8, 2014, evaluations higher than those currently assigned are not warranted.

The discussion above reflects consideration of the rating criteria along with the Veteran's functional and occupational impairments.  The Veteran indicated his hearing loss interferes with communication, particularly talking on the telephone.  Neither the 2009 nor the 2014 VA examiners, however, found the Veteran to be unemployable due to his hearing loss.  The Veteran did not indicate any occupational impairment due to his hearing loss, nor is there any evidence of occupational impairment.  Thus, the Board does not find a claim of entitlement to a total disability rating based on individual unemployability has been reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Similarly, although his hearing loss interferes with communication, there is nothing in the record suggesting the Veteran's disability picture is unusual or would otherwise render the usual rating criteria impractical.  See Barringer v. Peake, 22 Vet. App. 242 (2008); Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The record does not establish that the rating criteria are inadequate for rating his hearing loss.  The Veteran's symptoms of speech recognition loss and loss of hearing acuity are exactly the established criteria found in the rating schedule.  The effect of the Veteran's disability has been fully considered and is contemplated in the rating schedule; hence, referral for consideration of an extraschedular rating is unnecessary at this time.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In light of the evidence discussed above, the Board finds no regulation that would warrant a compensable rating for the Veteran's bilateral sensorineural hearing loss prior to November 8, 2014, or a rating greater than 10 percent since November 8, 2014.  While the Veteran clearly has bilateral sensorineural hearing loss, the severity of his hearing loss does not meet the diagnostic criteria for higher ratings.  Aa such, increased ratings are denied.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to higher evaluations for bilateral sensorineural hearing loss, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable rating for bilateral sensorineural hearing loss prior to November 8, 2014, is denied.

Entitlement to a rating in excess of 10 percent for bilateral sensorineural hearing loss since November 8, 2014, is denied.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


